 



Exhibit 10.1

 



AMENDMENT NO. 3 TO SENIOR
SECURED REVOLVING CREDIT AGREEMENT

 

This AMENDMENT NO. 3 (this “Amendment), dated as of August 11, 2015, is made
with respect to the Senior Secured Revolving Credit Agreement, dated as of May
8, 2014 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among ALCENTRA CAPITAL CORPORATION, a Maryland
corporation (the “Borrower”), the several banks and other financial institutions
or entities from time to time party to the Credit Agreement as lenders (the
“Lenders”), and ING CAPITAL LLC, as administrative agent for the Lenders under
the Credit Agreement (in such capacity, together with its successors in such
capacity, the “Administrative Agent”). Capitalized terms not otherwise defined
herein shall have the meanings ascribed to them in the Credit Agreement (as
amended hereby).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have made certain loans
and other extensions of credit to the Borrower; and

 

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement and the Lenders signatory
hereto and the Administrative Agent have agreed to do so on the terms and
subject to the conditions contained in this Amendment.

 

NOW THEREFORE, in consideration of the promises and the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

SECTION I AMENDMENTS TO CREDIT AGREEMENT

 

Effective as of the Third Amendment Effective Date (as defined below), and
subject to the terms and conditions set forth below, the Credit Agreement is
hereby amended as follows:

 

(a) Section 1.01 of the Credit Agreement is hereby amended by inserting the
following defined terms in the appropriate alphabetical order:

 

“ ‘Amendment No. 3’ means that certain Amendment No. 3 to Senior Secured
Revolving Credit Agreement, dated as of the Amendment No. 3 Effective Date,
among the Borrower, the Administrative Agent and the Lenders signatory thereto.”

 

“ ‘Amendment No. 3 Effective Date’ means August 11, 2015.”

 

(b) Section 1.01 of the Credit Agreement is hereby amended by deleting the term
“Alternate Base Rate” in its entirety and replacing it with the following
defined term in the appropriate alphabetical order:

 

“ ‘Alternate Base Rate’ means, for any date, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate for such day plus ½ of 1%, (c) the LIBO Rate for deposits in U.S.
dollars for a period of three (3) months plus 1% and (d) zero. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or such LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the Federal Funds Effective
Rate, or such LIBO Rate, as the case may be.”

 

 

 

 

 

(c) Section 1.01 of the Credit Agreement is hereby amended by deleting the term
“Applicable Margin” in its entirety and replacing it with the following defined
term in the appropriate alphabetical order:

 

“ ‘Applicable Margin’ means, (a) with respect to any ABR Loan, 2.25% per annum;
and (b) with respect to any Eurocurrency Loan, 3.25% per annum; provided,
however, that at any time Obligors’ Net Worth is equal to or greater than
$230,000,000 (as evidenced by a true and correct certificate delivered by a
Financial Officer of the Borrower pursuant to Section 5.01(c)), “Applicable
Margin” shall mean (x) with respect to any ABR Loan, 2.00% per annum; and (y)
with respect to any Eurocurrency Loan, 3.00% per annum. Any change in the
Applicable Margin shall become effective two (2) Business Days after delivery of
such required certificate and shall remain in effect until the next certificate
is required to be delivered pursuant to Section 5.01(c). At such time, (1) if
the true and correct certificate delivered by such Financial Officer evidences
that Obligors’ Net Worth is equal to or greater than $230,000,000, then
“Applicable Margin” shall take the meaning set forth in clauses (x) and (y) of
this definition, and (2) if the true and correct certificate delivered by such
Financial Officer evidences that Obligors’ Net Worth is less than $230,000,000,
then “Applicable Margin” shall take the meaning set forth in clauses (a) and (b)
of this definition.”

 

(d) Section 1.01 of the Credit Agreement is hereby amended by deleting the
period at the end of the definition of “LIBO Rate” and in lieu thereof,
inserting the following phrase:

 

“; provided further that if the LIBO Rate is less than zero for the relevant
Interest Period, such rate shall be deemed to be zero for such Interest Period.”

 

(e) Section 1.01 of the Credit Agreement is hereby amended by deleting the term
“Revolver Termination Date” in its entirety and replacing it with the following
defined term in the appropriate alphabetical order:

 

“ ‘Revolver Termination Date’ means the date that is the fourth (4th)
anniversary of the Amendment No. 3 Effective Date, unless extended with the
consent of each Lender in its sole and absolute discretion.”

 

(f) Section 2.06(f)(i)(B)(x) of the Credit Agreement is hereby amended by
deleting the number “$160,000,000” and in lieu thereof, inserting the number
“$250,000,000”.

 

(g) Section 5.01(c) of the Credit Agreement is hereby amended by (1) deleting
the word “and” before clause (v) thereof and (2) adding the following clause
(vi) immediately after clause (v) before the semicolon at the end thereof:

 





2

 

 

 

“and (vi) attaching a schedule providing projected interest and principal
payments for all debt Portfolio Investments as of such date, regardless of
whether such Portfolio Investments are Eligible Portfolio Investments”

 

(h) Section 5.01(d) of the Credit Agreement is hereby amended by adding the
following parenthetical at the end thereof before the semicolon:

 

“(which Borrowing Base Certificate shall include an Excel schedule containing
information substantially similar to the information included on the Excel
schedule included in the Borrowing Base Certificate delivered to the
Administrative Agent for the period ended on June 30, 2015)”

 

(i) Section 5.12(b)(ii)(A) of the Credit Agreement is hereby amended by deleting
clause (x) in its entirety and replacing it with the following:

 

“(x) in the case of Bank Loans, (1) the average of the bid prices as determined
by two Approved Dealers selected by the Borrower or (2) an Approved Pricing
Service making reference to at least two Approved Dealers,”

 

(j) Section 5.13 of the Credit Agreement is hereby amended by deleting clause
(j) in its entirety and replacing it with the following:

 

“(j) the portion of the Borrowing Base attributable to Eligible Portfolio
Investments issued by one or more Portfolio Companies with a trailing twelve
month total debt to EBITDA ratio of greater than 5.5 shall not exceed 15% of the
Borrowing Base and the Borrowing Base shall be reduced by removing Eligible
Portfolio Investments therefrom (but not from the Collateral) to the extent such
portion would otherwise exceed 15% of the Borrowing Base;”

 

(k) Schedule 1.01(d) of the Credit Agreement is hereby amended by deleting
clause 8 in its entirety and replacing it with the following in the appropriate
numerical order:

 

“8) Such Portfolio Investment does not represent an investment in any Financing
Subsidiary, investment fund, or Structured Finance Obligation or similar off
balance sheet financing vehicle, or any joint venture or other Person that is in
the principal business of making debt or equity investments in other Persons;”

 

SECTION II MISCELLANEOUS

 

2.1. Conditions to Effectiveness of Amendment. This Amendment shall become
effective as of the date (the “Third Amendment Effective Date”) on which the
Borrower and the Subsidiary Guarantors have satisfied each of the following
conditions precedent (unless a condition shall have been waived in accordance
with Section 9.02 of the Credit Agreement):

 

(a) Executed Counterparts. The Administrative Agent shall have received from
each party hereto either (1) a counterpart of this Amendment signed on behalf of
such party or (2) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission or electronic mail of a signed
signature page to this Amendment) that such party has signed a counterpart of
this Amendment.

 



3

 

 



 

(b) Corporate Documents. The Administrative Agent shall have received (x)
signature and incumbency certificates of the officers of such Person executing
the Amendment and the other Loan Documents to which it is a party,
(y) resolutions of the board of directors or similar governing body of each
Obligor approving and authorizing the execution, delivery and performance of
this Amendment and the other Loan Documents to which it is a party or by which
it or its assets may be bound as of the Third Amendment Effective Date,
certified as of the Third Amendment Effective Date by its secretary or an
assistant secretary as being in full force and effect without modification or
amendment, and (z) such other documents and certificates as the Administrative
Agent or its counsel may reasonably request relating to the organization,
existence and good standing of the Obligors, and the authorization of the
Amendment and any other legal matters relating to the Obligors, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.

 

(c) Consents. The Borrower shall have obtained and delivered to the
Administrative Agent certified copies of all consents, approvals,
authorizations, registrations, or filings (other than any filing required under
the Exchange Act or the rules or regulations promulgated thereunder, including,
without limitation, any filing required on Form 8-K) required to be made or
obtained by the Borrower and all guarantors in connection with this Amendment,
such consents, approvals, authorizations, registrations, filings and orders
shall be in full force and effect and all applicable waiting periods shall have
expired and no investigation or inquiry by any Governmental Authority regarding
the Amendment or any transaction being financed with the proceeds of the Loans
shall be ongoing.

 

(d) No Litigation. There shall not exist any action, suit, investigation,
litigation or proceeding or other legal or regulatory developments pending or
threatened in any court or before any arbitrator or Governmental Authority that
relates to the Amendment or that could have a Material Adverse Effect.

 

(e) Fees and Expenses. The Borrower shall have paid in full to the
Administrative Agent and the Lenders all fees and expenses related to this
Amendment and the Credit Agreement owing on the Third Amendment Effective Date.

 

(f) Legal Opinion. The Administrative Agent shall have received a favorable
written opinion (addressed to the Administrative Agent and the Lenders and dated
the Third Amendment Effective Date) of Sutherland Asbill & Brennan LLP, counsel
for the Obligors, in form and substance reasonably acceptable to the
Administrative Agent and covering such matters as the Administrative Agent may
reasonably request (and the Borrower hereby instructs such counsel to deliver
such opinion to the Lenders and the Administrative Agent).

 

(g) Default. No Default or Event of Default shall have occurred and be
continuing under the Credit Agreement, this Amendment or under any Material
Indebtedness immediately before and after giving effect to the Amendment.

 



4

 



 

(h) Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent may reasonably request in form and
substance satisfactory to the Administrative Agent.

 

2.2. Representations and Warranties. To induce the other parties hereto to enter
into this Amendment, the Borrower represents and warrants to the Administrative
Agent and each of the Lenders that, as of the Third Amendment Effective Date and
after giving effect to this Amendment:

 

(a) This Amendment has been duly authorized, executed and delivered by the
Borrower and the Subsidiary Guarantor and constitutes a legal, valid and binding
obligation of the Borrower and the Subsidiary Guarantor enforceable in
accordance with its terms. The Credit Agreement, as amended by the Amendment,
constitutes the legal, valid and binding obligation of the Borrower enforceable
in accordance with its respective terms.

 

(b) The representations and warranties set forth in Article 3 of the Credit
Agreement and the representations and warranties in each other Loan Document are
true and correct in all material respects (other than any representation or
warranty already qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) on and as of the Third Amendment
Effective Date or as to any such representations and warranties that refer to a
specific date, as of such specific date, with the same effect as though made on
and as of the Third Amendment Effective Date.

 

2.3. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Amendment constitutes the entire contract between and
among the parties relating to the subject matter hereof and supersedes any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Delivery of an executed counterpart of this Amendment by
telecopy or electronic mail shall be effective as delivery of a manually
executed counterpart of this Amendment.

 

2.4. Payment of Expenses. The Borrower agrees to pay and reimburse the
Administrative Agent for all of its reasonable and documented out-of-pocket
costs and expenses incurred in connection with this Amendment, including,
without limitation, the reasonable fees, charges and disbursements of legal
counsel to the Administrative Agent.

 

2.5. GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

2.6. Incorporation of Certain Provisions. The provisions of Sections 9.01, 9.07,
9.09, 9.10 and 9.12 of the Credit Agreement are hereby incorporated by reference
with respect to Section I.

 

2.7. Effect of Amendment. Except as expressly set forth herein, this Amendment
shall not by implication or otherwise limit, impair, constitute a waiver of, or
otherwise affect the rights and remedies of the Lenders, the Administrative
Agent, the Collateral Agent, the Borrower or the Subsidiary Guarantor under the
Credit Agreement or any other Loan Document, and, except as expressly set forth
herein, shall not alter, modify, amend or in any way affect any of the other
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect. Nothing herein shall
be deemed to entitle any Person to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other Loan
Document in similar or different circumstances. This Amendment shall apply and
be effective only with respect to the provisions amended herein of the Credit
Agreement. Upon the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words
of similar import shall mean and be a reference to the Credit Agreement as
amended by this Amendment and each reference in any other Loan Document shall
mean the Credit Agreement as amended hereby. This Amendment shall constitute a
Loan Document.

 



5

 

 

 

2.8. Consent and Affirmation. Without limiting the generality of the foregoing,
by its execution hereof, each of the Borrower and the Subsidiary Guarantor
hereby, as of the Third Amendment Effective Date, (i) consents to this Amendment
and the transactions contemplated hereby, (ii) agrees that the Guarantee and
Security Agreement and each of the other Security Documents is in full force and
effect, (iii) confirms its guarantee (solely in the case of the Subsidiary
Guarantor) and affirms its obligations under the Guarantee and Security
Agreement and confirms its grant of a security interest in its assets as
Collateral for the Secured Obligations (as defined in the Guarantee and Security
Agreement), and (iv) acknowledges and affirms that such guarantee and/or grant
is in full force and effect in respect of, and to secure, the Secured
Obligations (as defined in the Guarantee and Security Agreement).

 

2.9. Release. Each of the Borrower and the Subsidiary Guarantor hereby
acknowledges and agrees that: (a) neither it nor any of its Affiliates has any
claim or cause of action against the Administrative Agent, the Collateral Agent
or any Lender (or any of their respective Affiliates, officers, directors,
employees, attorneys, consultants or agents) including, but not limited to,
under the Credit Agreement and the other Loan Documents (and each other document
entered into in connection therewith), and (b) the Administrative Agent, the
Collateral Agent and each Lender has heretofore properly performed and satisfied
in a timely manner all of its obligations to the Obligors and their Affiliates
under the Credit Agreement and the other Loan Documents (and each other document
entered into in connection therewith) that are required to have been performed
on or prior to the date hereof. Accordingly, for and in consideration of the
agreements contained in this Amendment and other good and valuable
consideration, each of the Borrower and the Subsidiary Guarantor (for itself and
its Affiliates and the successors, assigns, heirs and representatives of each of
the foregoing) (collectively, the “Releasors”) does hereby fully, finally,
unconditionally and irrevocably release and forever discharge the Administrative
Agent, the Collateral Agent, each Lender and each of their respective
Affiliates, officers, directors, employees, attorneys, consultants and agents
(collectively, the “Released Parties”) from any and all debts, claims,
obligations, damages, costs, attorneys’ fees, suits, demands, liabilities,
actions, proceedings and causes of action, in each case, whether known or
unknown, contingent or fixed, direct or indirect, and of whatever nature or
description, and whether in law or in equity, under contract, tort, statute or
otherwise, which any Releasor has heretofore had or now or hereafter can, shall
or may have against any Released Party by reason of any act, omission or thing
whatsoever done or omitted to be done on or prior to the Third Amendment
Effective Date directly arising out of, connected with or related to this
Amendment, the Credit Agreement or any other Loan Document (or any other
document entered into in connection therewith), or any act, event or transaction
related or attendant thereto, or the agreements of the Administrative Agent, the
Collateral Agent or any Lender contained therein, or the possession, use,
operation or control of any of the assets of any of the Borrower or the
Subsidiary Guarantor, or the making of any Loans or other advances, or the
management of such Loans or advances or the Collateral.

 



6

 

 

2.10. Limited Waiver of Breakage Fees.   Each of the Lenders agrees to waive
repayment of the amounts, if any, payable under Section 2.13 of the Credit
Agreement solely as a result of, and solely in connection with, any such
prepayment on the Amendment No. 3 Effective Date solely as a result of an
increase of the Commitments on the Amendment No. 3 Effective Date.

 

[Signature pages follow]

 



7

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

ALCENTRA CAPITAL CORPORATION,
as Borrower

 

 

By: /s/ Ellida McMillan

Name: Ellida McMillan

Title: Chief Accounting Officer

 

ALCENTRA BDC EQUITY HOLDINGS, LLC,
as Subsidiary Guarantor

 

 

By: /s/ Paul J. Echausse

Name: Paul J. Echausse

Title: Chief Executive Officer and President

 

 



[Signature Page to Amendment No. 3 to Senior Secured Revolving Credit Agreement]

 

 



 

 

 

 



ING CAPITAL LLC, as Administrative Agent and as a Lender

 

 

By: /s/ Patrick Frisch, CFA

Name: Patrick Frisch, CFA

Title: Managing Director

 

 

By: /s/ Kunduck Moon

Name: Kunduck Moon

Title: Managing Director

 

 



[Signature Page to Amendment No. 3 to Senior Secured Revolving Credit Agreement]

 



 

 

 



 

STATE STREET BANK AND TRUST COMPANY, as Lender

 

 

By: /s/ Timothy E. Beebe

Name: Timothy E. Beebe

Title: Vice President

 

 



[Signature Page to Amendment No. 3 to Senior Secured Revolving Credit Agreement]

 



 

 

 



 

EVERBANK COMMERCIAL FINANCE, INC., as Lender

 

 

By: /s/ Ed McGugan

Name: Ed McGugan

Title: Managing Director

 

 



[Signature Page to Amendment No. 3 to Senior Secured Revolving Credit Agreement]

 



 

 

 



 

ALOSTAR BANK OF COMMERCE, as Lender

 

 

By: /s/ Brent Layton

Name: Brent Layton

Title: Vice President

 

 



[Signature Page to Amendment No. 3 to Senior Secured Revolving Credit Agreement]

 

 



 

 

 



 

STIFEL BANK & TRUST, as Lender

 

 

By: /s/ Joseph L. Sooter, Jr.

Name: Joseph L. Sooter, Jr.

Title: Senior Vice President

 

 



[Signature Page to Amendment No. 3 to Senior Secured Revolving Credit Agreement]

 



 

 

 



 

RAYMOND JAMES BANK, N.A., as Lender

 

 

By: /s/ Joseph A. Ciccolini

Name: Joseph A. Ciccolini

Title: Vice President – Senior Corporate Bank

 

 

 



[Signature Page to Amendment No. 3 to Senior Secured Revolving Credit Agreement]

 



 

 

 



 

 

 

 



